DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the working object" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG et al. US 20080105406 A1.
	Re claim 1, CHANG et al. teach a structure of heat pipe with adjustable working temperature range (fig 9), comprising a tube, a capillary structure disposed on an inner wall of the tube (para 26), and a working liquid disposed in the tube (fig 4, para 7); the tube comprising a passage having a length direction and a diameter direction perpendicular to the length direction; the working liquid absorbing heat of the working object (paras 2-4) and being converted into a vapor phase and passing the passage to perform a condensation reaction along the length direction and condensing back to the working liquid; the working liquid moving to a location where the working object attached thereto and absorbing heat of the working object (paras 5-7, para 21); wherein a part of the tube having a deformation zone (15a) in the pipe diameter direction, and a cross-sectional area of the deformation zone in the diameter direction reduced by a reduction ratio with respect to an original cross-sectional area before the deformation zone being pressed, so that the deformation zone having a higher fluid resistance (fig 7-9, it is noted that the italicized limitation is a functional limitation which the reference is capable of performing).
Also, for clarity, the recitation “…so that the deformation zone having a higher fluid resistance …” has been considered a functional limitation. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above).
Re claim 2, CHANG et al. teach wherein the tube includes a first section and a second section (two 14a) located at opposite sides of the deformation zone (15a); the deformation zone has a length shorter than that of the first section and the second section

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al..
Re claim 3, CHANG et al. fails to explicitly disclose the reduction ratio is 25% to 75%. Since CHANG et al. does, however, disclose that the reduction ratio is created to fit into smaller applications; the reduction ratio is increased to reduce the size of a section of the heat pipe 15a (para 27). Therefore, the percentage of the reduction ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an increased reduction ratio from zero percent increases the intended use into a laptop computer and fit and form with other objects, and vice versa (para 27). Therefore, since the general conditions of the claim, i.e. that the reduction ratio is 25% to 75%, were disclosed in the prior art by CHANG et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the reduction ratio   by CHANG et al. is 25% to 75%. Furthermore, the range of 25% to 75%  is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. MPEP 2144.05.
Re claim 4, CHANG et al. fails to explicitly disclose the reduction ratio is 75%. Since CHANG et al. does, however, disclose that the reduction ratio is created to fit into smaller applications; the reduction ratio is increased to reduce the size of a section of the heat pipe 15a (para 27). Therefore, the percentage of the reduction ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an increased reduction ratio from zero percent increases the intended use into a laptop computer and fit and form with other objects, and vice versa (para 27). Therefore, since the general conditions of the claim, i.e. that the reduction ratio 75%, were disclosed in the prior art by CHANG et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the reduction ratio  by CHANG et al. is 75%. 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2010/0263835 Al in view of  CHANG et al..
	Re claim 1, Wang teach a structure of heat pipe with adjustable working temperature range, comprising a tube (para 39-40, fig 4), a capillary structure (para 32, paras 39-40) disposed on an inner wall of the tube, and a working liquid disposed in the tube; the tube comprising a passage having a length direction and a diameter direction perpendicular to the length direction; the working liquid absorbing heat of the working object and being converted into a vapor phase and passing the passage to perform a condensation reaction along the length direction and condensing back to the working liquid; the working liquid moving to a location where the working object   and absorbing heat of the working object (paras 39-40); wherein a part of the tube having a deformation zone in the pipe diameter direction, and a cross-sectional area of the deformation zone in the diameter direction reduced by a reduction ratio with respect to an original cross-sectional area before the deformation zone being pressed, so that the deformation zone having a higher fluid resistance (fig 4, it is noted that the italicized limitation is a functional limitation which the reference is capable of performing, para 11).
Also, for clarity, the recitation “…so that the deformation zone having a higher fluid resistance …” has been considered a functional limitation. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above).
Wang fail to explicitly teach attached thereto.
CHANG et al. teach the working liquid moving to a location where the working object attached thereto and absorbing heat of the working object (paras 5-7, para 21) to attach a working object as is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include attached thereto as taught by CHANG et al. in the Wang invention in order to advantageously allow for a heat pipe to remove heat from a CPU as is known in the art.
Re claim 2, Wang teach wherein the tube includes a first section and a second section (two 400b fig 4) located at opposite sides of the deformation zone; the deformation zone (one 400c) has a length shorter than that of the first section and the second section.
Re claim 3, Wang, as modified, fails to explicitly disclose the reduction ratio is 25% to 75%. Since Wang does, however, disclose that the reduction ratio is related to heat dissipation efficiency of the heat pipe (para 18); the reduction ratio is increased to create a heat insulation portion and consequentially increase heat dissipation efficiency between evaporator and condenser portions (para 18). Therefore, the percentage of the reduction ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an increased reduction ratio from zero percent increase heat dissipation efficiency between evaporator and condenser portions (para 18). Therefore, since the general conditions of the claim, i.e. that the reduction ratio is 25% to 75%, were disclosed in the prior art by Wang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the reduction ratio   by Wang is 25% to 75%. Furthermore, the range of 25% to 75%  is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. MPEP 2144.05.
   Re claim 4, Wang, as modified, fails to explicitly disclose the reduction ratio is 75%. Since Wang does, however, disclose that the reduction ratio is related to heat dissipation efficiency of the heat pipe (para 18); the reduction ratio is increased to create a heat insulation portion and consequentially increase heat dissipation efficiency between evaporator and condenser portions (para 18). Therefore, the percentage of the reduction ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an increased reduction ratio from zero percent increase heat dissipation efficiency between evaporator and condenser portions (para 18). Therefore, since the general conditions of the claim, i.e. that the reduction ratio is 75%, were disclosed in the prior art by Wang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the reduction ratio   by Wang is 75%. MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100319899 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763